DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the input images".  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-5 depend on claim 1 and therefore are rejected.
Claim 4 recites the limitation "the at least one process".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the at least one process".  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 depends on claim 6 and therefore is rejected.
Claim 7 recites the limitation "the input images" and “the input image”.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 8-10 and 12 depend on claim 7 and therefore are rejected.
Claim 8 recites the limitation "of second correction".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 8 recites “…by a process of cutting the partial image is caused…”.  When read in context of the claim and taking it is unclear what is being claimed.
	Claim 9 recites “the output is multiplied”.  As “an output of the second filter unit” is recited in the claim and as numerous previous recitations of different outputs were claimed, it is unclear what “the output” is referring to.
	Claim 10 recites “the output is multiplied”.  As “an output of the second filter unit” is recited in the claim and as numerous previous recitations of different outputs were claimed, it is unclear what “the output” is referring to.
Claim 11 recites the limitation "the at least one process".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the at least one process".  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the input images".  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
Regarding claims 1-13, no prior art could be found and/or applied in view of the indefiniteness of the claims described in the 35 USC 112 rejections above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pub. No. 20150172548 – directed to correcting swing back after panning using a shake signal that has been high-pass filtered.
U.S. Pub. No. 20110013031 – directed to using an applying a DC cut filter (high pass filter) to a signal from an angular velocity sensor and using the filtered signal to detect and correct swing-back after panning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824.  The examiner can normally be reached on M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS G GILES/Primary Examiner, Art Unit 2697